Citation Nr: 1626134	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to inhalation of lead and asbestos particles. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from  to June 1962 to July 1965.

This matter is on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

This appeal was remanded by the Board in December 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

A respiratory disorder was not shown in service or for many years thereafter, and is unrelated to service or to inhalation of lead or asbestos particles.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include as due to inhalation of lead and asbestos particles, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to a respiratory disorder, which he asserts is due to inhalation of lead and asbestos particles while participating in drydock repairs on board USS RANGER (CVA-61) in 1963.  He specifically explained that he was required to chip and sand rust areas of the ship which were covered with lead-based paints.  He also recalled the overall of a number of engineering systems, including the ship's boilers, which resulted in airborne asbestos.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

With regard to the Veteran's claims regarding the inhalation of particulates, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 and Part IV.ii.1.I.6 (February 8, 2016).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

After a review of the evidence of record, the Board concedes that the Veteran was likely exposed to both lead pain and asbestos particles while on active duty.  However, service connection is nonetheless not warranted.  

First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a respiratory disorder in service.  Significantly, the Veteran's separation physical examination in July 1965 fails to document any complaints of or observed symptoms related to a respiratory disorder.  

In fact, the post-service evidence does not reflect symptoms related to a respiratory disorder was not until the Veteran filed his claim for benefits in 2007, and approximately 42 years after he left active duty.  Indeed, the Veteran has never asserted that such symptoms have been present since service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, and more importantly, as for the Veteran's specific assertions that he has a respiratory disorder that is related to exposure to lead or asbestos particles, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in April 2015.  On that occasion, the Veteran stated that he was exposed to contaminants in-service, which included extended maintenance periods and an engine room fire in 1965.  A chest X-ray at that time revealed "somewhat coarsened lung markings," but no definite pleural plaquing was identified.  These interstitial opacities "may relate to emphysematous change or mild interstitial changes."  These changes and a pulmonary functioning test led to a diagnosis of restrictive respiratory dysfunction.  

After the examination was completed, the examiner opined that the Veteran's respiratory disorder was less likely than not related to contaminant exposure in-service.  In providing this opinion, the examiner explained that exposure to such contaminants leads to obstructive respiratory disorders, which the Veteran has not shown.  

Moreover, the examiner saw no radiological finding of asbestos or lead inhalation.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board has also considered the report from the National Cancer Institute the Veteran submitted regarding exposure to asbestos and asbestosis.  However, he has never been diagnosed with "asbestosis".  Therefore, this document is of limited probative value in this case.  As the examiner generally indicated, the Veteran simply does not have the type of lung problem associated with lead or asbestos particles, making it less likely (less than 50%) that this problem is the result of service 51 years ago.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his respiratory disorder to his active service and to his inhalation of lead and asbestos particles.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of respiratory disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because respiratory disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's respiratory disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, and conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Service connection for a respiratory disorder, to include as due to inhalation of lead and asbestos particles, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


